Citation Nr: 1734540	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for lichen simplex chronicus (previously considered a rash of the right ankle and center of back).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision.  The Veteran filed a notice of disagreement in June 2014 and a statement of the case (SOC) was issued in June 2016.  The Veteran filed a VA Form 9 in June 2016 and did not request a Board hearing.

The Board notes that the Veteran's claim was previously the subject of a temporary stay (hold on processing) on the adjudication of all cases affected by a decision issued by the Court of Appeals for Veterans Claims (CAVC) in Johnson v. McDonald, 27 Vet. App. 497 (2016).  That decision was subsequently reversed by a July 2017 decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. Shulkin.  Consequently, the temporary stay was lifted and appellate consideration of the Veteran's claim may proceed.

The record in this matter consists solely of electronic claims files and has been reviewed.  New and relevant documentary evidence has not been added to the record since the June 2016 SOC.


FINDINGS OF FACT

1. Prior to April 19, 2016, lichen simplex chronicus was manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and did not require more than topical therapy during the past 12 month period.

2. Beginning April 19, 2016, lichen simplex chronicus required the use of systemic therapy for a total duration of less than six weeks during the past 12 month period.


CONCLUSION OF LAW

1. Prior to April 19, 2016, the criteria for a compensable rating for lichen simplex chronicus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2016).

2. Beginning from April 19, 2016, the criteria for a 10 percent rating, but no higher, for lichen simplex chronicus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

The Veteran's claim for service connection due to his lichen simplex chronicus (previously considered a rash of the right ankle and center of back) has been granted and the initial rating has been assigned.  The claim of service connection has been more than substantiated; the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for increased ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his skin condition disability claim and all identified and available relevant treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

The Veteran has been assigned a noncompensable rating for his lichen simplex chronicus under Diagnostic Code 7806 effective October 28, 2010.  The Veteran filed a claim for an increased evaluation in January 2013.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Diagnostic Code 7806, for dermatitis or eczema, provides for a rating of 0 percent where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  Id.

A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 3.102.

Factual Background

In October 2013, the Veteran underwent a VA skin disease DBQ.  The Veteran stated that his skin condition started in 1975, and that he has been given creams with no improvement.  The VA examiner diagnosed the Veteran with eczema/xerosis.  The examiner noted no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations due to any skin diseases.  He added that the Veteran has not been treated with oral or topical medications in the past 12 months, and the Veteran did not have any treatment or procedures in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  No debilitating or non-debilitating episodes were noted.  The examiner found that the Veteran does not have any of the listed visible skin conditions.  The examiner noted that the Veteran has mild xerosis on his legs and arms, with no skin rash present.  He added that the Veteran has dry skin not related to military service, with no rash present.

VA treatment records show that the Veteran sought treatment for a rash on his legs in March 2014 and was prescribed a cream to use for 3 to 4 weeks.

The Veteran was most recently provided with a VA skin disease DBQ in April 2016.  The Veteran was diagnosed with lichen simplex chronicus and pruritus.  The VA examiner noted no scarring or disfigurement of the head, face, or neck, no benign or malignant skin neoplasms, and no systemic manifestations due to any skin diseases.  The examiner noted that the Veteran's skin conditions have been treated with antihistamines in the past 12 months for less than 6 weeks as well as topical corticosteroids, in the form of a cream, for 6 weeks or more, but not constant.  No debilitating or non-debilitating episodes were noted.  The examiner indicated that dermatitis affected less than 5 percent of the Veteran's total body area and less than 5 percent of the Veteran's exposed area.  The appearance and location of the skin condition was noted to be on the Veteran's right medical ankle with hyperpigmented scaly plaque.  The functional impact of the Veteran's skin conditions on his ability to work was that the Veteran has to stop what he is doing to scratch the area when it flares.  The examiner noted that the Veteran's lichen simplex chronicus is mild at this point.

Analysis

Considering the Veteran's use of antihistamines, which the April 2016 VA examiner noted occurred for less than 6 weeks over the previous 12 months, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to a 10 percent rating for his lichen simplex chronicus.  The factually ascertainable date of worsening with regard to the Veteran's skin condition is the April 2016 VA examination, and the rating is staged from that point forward.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board finds a 30 percent rating is not warranted as the evidence is against finding that the Veteran required six weeks or more of systemic therapy or that 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas are affected.  The October 2013 VA examiner did not find any of the listed skin conditions to be visible.  The April 2016 VA examiner noted that less than 5 percent of the Veteran's total body area and less than 5 percent of his exposed area was affected.  Additionally, the Veteran was noted to have been treated with a topical corticosteroid for 6 weeks or more, but topical corticosteroids do not qualify as systemic therapy under VA regulations.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017).  Thus, the Board finds that at no point during the Veteran's appeal, did his lichen simplex chronicus affect enough of his body or require systemic therapy for the length of time required to warrant a rating in excess of 10 percent under Diagnostic Code 7806. 

The Board has also considered whether an alternative evaluation under Diagnostic Codes 7800 through 7805 would result in a more favorable outcome for the Veteran.  However, the evidence of record fails to show symptomatology which merits a higher evaluation for the Veteran's skin condition under those Diagnostic Codes.  

The Board notes that the Veteran is competent to testify and describe the manifestations of his skin disabilities.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  However, the Veteran has not made any specific allegations as to the severity of his skin condition outside of his medical care.  Thus, as there is no evidence to outweigh the VA medical examiners opinions', the Board finds the VA examinations to be the most probative evidence of record.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

Based on the foregoing, the Board finds that the Veteran is entitled to a 10 percent rating, but no higher, for his lichen simplex chronicus beginning from April 19, 2016.


	(CONTINUED ON NEXT PAGE)




ORDER

Prior to April 19, 2016, a compensable evaluation for lichen simplex chronicus is denied.

Beginning April 19, 2016, an evaluation of 10 percent, but no higher, for lichen simplex chronicus is granted, subject to the governing regulations pertaining to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


